17‐3317‐pr 
Jackson v. Conway 
        
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                         
                                SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.    WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).   
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
 
                     At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 19th day of March, two thousand nineteen. 
 
PRESENT:  RICHARD C. WESLEY, 
                     DENNY CHIN, 
                     RICHARD J. SULLIVAN, 
                                         Circuit Judges. 
                                
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
 
JOSEPH JACKSON, 
                               Plaintiff‐Appellant, 
 
                     v.                                                              17‐3317‐pr 
                                                                                    
CHRISTOPHER MONIN, Correction Officer 
ERIC WAGNER, Correction Officer, 
                               Defendants‐Appellees, 
 
JAMES T. CONWAY, Superintendent, 
MARK BRADT, Superintendent, D. OʹCONNELL,   
Sergeant, KACZMAREK, Lieutenant,   
D. SEKUTERSKI, Correction Officer,   
J. KOZAKIEWIEZ, Correction Officer, PAM   
KOROZKO, Civilian, M. JANES, Inmate   
Grievance Program Supervisor, K. BELLAMY,   
Inmate Grievance Program Director, 
A. PRACK, Special Housing Unit Director 
W. MURRAY, Lieutenant, W. M. GONZALEZ,   
Deputy Counsel,   
                               Defendants.* 
 
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
 
FOR PLAINTIFF‐APPELLANT:                                                Joseph Jackson, pro se, Malone, New 
                                                                        York. 
 
FOR DEFENDANTS‐APPELLEES:                                               Andrea Oser, Deputy Solicitor General, 
                                                                        Patrick A. Woods, Assistant Solicitor 
                                                                        General, for Letitia James, Attorney 
                                                                        General of the State of New York, 
                                                                        Albany, New York. 
 
                     Appeal from a judgment of the United States District Court for the 

Western District of New York (Vilardo, J.). 

                 UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.   

                 Plaintiff‐appellant Joseph Jackson, proceeding pro se, sued correction 

officers and prison officials under 42 U.S.C. § 1983, alleging injuries sustained while he 

was incarcerated at Attica Correctional Facility.    Most of Jacksonʹs claims were 

dismissed on motion, and a single retaliation claim against two correction officers 

proceeded to trial, at which Jackson was represented by counsel.    Jackson alleged that 




*       The Clerk of Court is directed to amend the official caption to conform to the above. 


                                                       2
the two officers, Christopher Monin and Eric Wagner, violated his civil rights by 

threatening and assaulting him in retaliation for having filed grievances against 

Sergeant Daniel OʹConnell.    Following a two‐day bench trial, the district court credited 

the defendantsʹ version of the facts and found in their favor.    On appeal, Jackson 

argues that the district court erred by crediting the defendantsʹ testimony over his own.   

We assume the partiesʹ familiarity with the underlying facts, the procedural history of 

the case, and the issues on appeal.     

               We review a district courtʹs findings of fact after a bench trial for clear 

error.    See Principal Natʹl Life Ins. Co. v. Coassin, 884 F.3d 130, 134 (2d Cir. 2018).    To 

prove a First Amendment retaliation claim under § 1983, a prisoner must show that the 

speech or conduct at issue was protected, the defendant took adverse action against 

him, and there existed a causal connection between the protected speech and the 

adverse action.    See Espinal v. Goord, 558 F.3d 119, 128 (2d Cir. 2009).    Here, it is 

undisputed that Jackson engaged in protected conduct.    See Dkt. No. 107, at 107‐08; see 

also Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995) (noting that retaliation by prison 

officials against prisoners who redress grievances is prohibited).    The parties sharply 

disputed, however, whether defendants took adverse action against Jackson and 

whether there was a causal connection between the protected activity and any adverse 

action.    While Jackson asserted that the defendants slapped him, threatened him, and 

ripped his paperwork in retaliation for his complaints against OʹConnell, defendants 



                                                 3
denied doing so.    In addition, defendants denied any knowledge of Jacksonʹs 

complaints against OʹConnell, and they testified that therefore they could not have 

retaliated against Jackson based on his protected activity.    The district court considered 

the partiesʹ evidence and credited defendantsʹ testimony.    It did not clearly err in 

doing so.   

               On appeal, we may not second guess the trial courtʹs credibility 

assessments.    See Principal Natʹl Life Ins. Co., 884 F.3d at 138.    Given the conflicting 

narratives presented at trial, Jacksonʹs retaliation claim turned largely on the relative 

credibility of the parties.    The record contains more than adequate evidence to support 

the district courtʹs determinations.    See Krist v. Kolombos Rest. Inc., 688 F.3d 89, 95 (2d 

Cir. 2012) (ʺIt is within the province of the district court as the trier of fact to decide 

whose testimony should be credited.ʺ).    Thus, the district court did not err in finding 

that Jackson had failed to meet his burden of proving retaliation by a preponderance of 

the evidence.     

               We have considered all of Jacksonʹs remaining arguments and find them 

to be without merit.    For the foregoing reasons, the judgment of the district court is 

AFFIRMED.     

                                             FOR THE COURT:   
                                             Catherine OʹHagan Wolfe, Clerk of Court 




                                                4